Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  July 1, 2020                                                                      Bridget M. McCormack,
                                                                                                  Chief Justice

  160658                                                                                 David F. Viviano,
                                                                                         Chief Justice Pro Tem
  160660
                                                                                       Stephen J. Markman
                                                                                            Brian K. Zahra
                                                                                      Richard H. Bernstein
  TAXPAYERS FOR MICHIGAN                                                              Elizabeth T. Clement
  CONSTITUTIONAL GOVERNMENT, STEVE                                                    Megan K. Cavanagh,
                                                                                                       Justices
  DUCHANE, RANDALL BLUM, and SARA
  KANDEL,
           Plaintiffs-Appellants,
  v                                                        SC: 160658
                                                           COA: 334663
  STATE OF MICHIGAN, DEPARTMENT OF
  TECHNOLOGY, MANAGEMENT AND
  BUDGET, and OFFICE OF AUDITOR GENERAL,
            Defendants-Appellees.

  _________________________________________/

  TAXPAYERS FOR MICHIGAN
  CONSTITUTIONAL GOVERNMENT, STEVE
  DUCHANE, RANDALL BLUM, and SARA
  KANDEL,
           Plaintiffs-Appellees,
  v                                                        SC: 160660
                                                           COA: 334663
  STATE OF MICHIGAN, DEPARTMENT OF
  TECHNOLOGY, MANAGEMENT AND
  BUDGET, and OFFICE OF AUDITOR GENERAL,
            Defendants-Appellants.

  _________________________________________/

          On order of the Court, the applications for leave to appeal the October 29, 2019
  judgment of the Court of Appeals are considered, and they are GRANTED. The parties
  shall include among the issues to be briefed: (1) whether the defendants violated Const
  1963, art 9, §§ 25 and 30, by classifying monies paid to school districts pursuant to Proposal
  A, Const 1963, art 9, § 11, as state spending in the form of aid paid to units of local
  government; (2) whether the defendants violated Const 1963, art 9, §§ 25 and 30, by
                                                                                                               2

classifying monies paid to public school academies (a.k.a. charter schools) as state
spending in the form of aid paid to units of local government; (3) whether the Court of
Appeals erred when it held that state funds directed to local governments to satisfy state
obligations under Const 1963, art 9, § 29 may not be counted toward the proportion of state
funds required by Const 1963, art 9, § 30; and (4) whether the Court of Appeals erred to
the extent that it held that the Auditor General or the Office of the Auditor General is
subject to mandamus relief.

      The Michigan Municipal League, the Government Law Section of the State Bar of
Michigan, the Michigan Townships Association, the Michigan Association of Counties,
and Taxpayers United Michigan Foundation are invited to file briefs amicus curiae. Other
persons or groups interested in the determination of the issues presented in this case may
move the Court for permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 1, 2020
       p0624
                                                                             Clerk